Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
In pp. 2-6, various texts and mathematical expressions are blurry and difficult to recognize their exact contents, particularly those with subscripts or superscripts. It has been noticed that the publication (US 20200200648 A1) of this application contains different texts and mathematical expressions than they were originally intended to be, due to the blurry texts and expressions. 
Appropriate correction is required.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  
In claim 1, line 3, “step 1: preprocessing on aero-engine rolling bearing fault data;” should be --step 1: preprocessing on aero-engine rolling bearing fault data[[;]], comprising:-- to correct a grammatical error.
In claim 1, line 5, “rolling bearing experimental measured data comprise” should be --rolling bearing experimental measured datacomprising
In claim 1, line 9, “(2) data integration: the rolling bearing experimental measured data comprise” should be --(2) data integration: the rolling bearing experimental measured datacomprising-- to correct a grammatical error.
In claim 1, line 10, “the multi-source experimental data” should be -- the collected data at multiple experiment sites-- to avoid the issue of lack of antecedent basis. 
In claim 1, line 18, “eliminate the order of magnitude difference between data of each dimension” should be ---eliminatean order of magnitude difference between data of different dimensions-- to avoid the issue of lack of antecedent basis; and to avoid the issue of indefiniteness due to the word “each” being too broad without boundary.
In claim 1, line 20, “the conversion form thereof is as follows” should be --the conversion form thereof [[is]]being as follows--.
In claim 1, line 21, the expression “                                
                                    
                                        
                                            X
                                        
                                        
                                            n
                                            o
                                            r
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    n
                                                    o
                                                    r
                                                
                                            
                                            -
                                            
                                                
                                                    X
                                                
                                                
                                                    m
                                                    i
                                                    n
                                                
                                            
                                        
                                    
                                    /
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                    )
                                    "
                                
                             should be --normalized                                 
                                    
                                        
                                            X
                                        
                                        
                                            n
                                            o
                                            r
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    n
                                                    o
                                                    r
                                                
                                            
                                            -
                                            
                                                
                                                    X
                                                
                                                
                                                    m
                                                    i
                                                    n
                                                
                                            
                                        
                                    
                                    /
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                    )
                                
                            -- for better clarity. 
In claim 1, lines 22-23, “where, Xnor is the data series to be normalized, Xmin is the minimum number in the data series, and Xmax is the maximum number in the data series-- should be --where, Xnor is [[the]]a data series to be normalized, Xmin is [[the]]a minimum number in the data series, and Xmax is [[the]]a
In claim 1, line 25, “conducting simple clustering and cleaning on fault data” should be --conducting simple clustering and cleaning onthe normalized data-- to avoid creating another antecedent basis for “fault data” and to be consistent with the data processing step after the normalization step.
In claim 1, line 26, “step 2: extracting feature vector of rolling bearing data” should be --step 2: extracting a feature vector of rolling bearing data, comprising:” to correct two grammatical errors.
In claim 1, lines 28-29, “the feature vector comprises time-domain parameters and power spectrum entropy;” should be --the feature vectorcomprising time-domain parameters and power spectrum entropy[[;]] defined as:-- to correct two grammatical errors.
In claim 1, line 30, “(1) time-domain parameter” should be --(1) time-domain parameter, comprising:-- to correct a grammatical error.
The above is not a complete list of informalities. Applicant is remained to review the claim and make any necessary corrections.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it recites “after the fault features are to be extracted, conducting processing in steps (3), (4) and (5) on the feature data” in lines 12-13. There is no sufficient antecedent basis for “the fault features.” Secondly, it is unclear whether extracting the fault feature is a limitation or just an intended purpose. Lastly, there is no sufficient antecedent basis for “the feature data.” 
For examination purpose, the content at issue above is assumed to be -- extracted from the rolling bearing fault database--.

	Further regarding claim 1, it recites “because sampling time intervals are different, a linear resampling method is adopted to resample the rolling bearing experimental measured data for the convenience of subsequent rolling prediction” in lines 14-16. This is more like a statement than a method step. It is unclear whether a linear resampling method should be adopted if sampling time intervals are not different.
For examination purpose, the content at issue above is assumed to be --adopting a linear resampling methodfeature data

	Further regarding claim 1, it recites “processing the collected rolling bearing experimental measured data as feature vector” in line 27. However, it has been interpreted that “the collected rolling bearing experimental measured data” is data collected at multiple experiment sites in step 1, sub (2). The collected data is then resampled, normalized, clustered and cleaned in step 1, sub (3)-(5). It is unclear whether “the collected rolling bearing experimental measured data” here refers to the data collected at multiple experiment sites in step 1, sub (2); or the clustered and cleaned data after step 1, sub (5). Also “processing the collected rolling bearing experimental measured data as feature vector” does not incur any substantive processing other than assigning the collected rolling bearing experimental measured data as feature vector. 
For examination purpose, the content at issue above is assumed to be --processing theclustered and cleaned data [[as]] to generate the feature vector--.

Further regarding claim 1, it recites “the change of time-domain parameters of a vibration signal often reflects the change of an operating condition of a device, and some time-domain parameters of the signal are used as feature parameters; the time-domain feature parameters during vibration are divided into dimensional parameters and dimensionless parameters, and the collected vibration data are set as             
                
                    
                        {
                        
                            
                                X
                            
                            
                                t
                            
                        
                        }
                    
                    
                        t
                        =
                        1
                    
                    
                        N
                    
                
            
        , 
For examination purpose, the content at issue above is assumed to be -- of a vibration signal comprising time-domain vibration parameters and dimensionless time-domain vibration parameters, wherein data of the signal are set as             
                
                    
                        {
                        
                            
                                X
                            
                            
                                t
                            
                        
                        }
                    
                    
                        t
                        =
                        1
                    
                    
                        N
                    
                
            
        , and N is experimental observation time;--.
Further regarding claim 1, it recites “(2)power spectrum entropy
decomposing and reconstructing the vibration signal by a wavelet toolbox in MATLAB, and before decomposing and reconstructing, first selecting and determining wavelet basis function, wavelet order and wavelet packet decomposition level, wherein the wavelet basis function selects Db wavelet, the wavelet order selects 1 and the wavelet packet decomposition level selects 3” in lines 59-64. It not clear whether the text beginning “decomposing and reconstructing the vibration signal by a wavelet toolbox in MATLAB” is to define how to derive “power spectrum entropy.” Also, MATLAB Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a product and, accordingly, the identification/description is indefinite. Further, “Db wavelet” should be defined.
For examination purpose, the content at issue above is assumed to be --
(2) power spectrum entropy, derived from the following steps:
decomposing and reconstructing the vibration signal by a wavelet toolbox a wavelet basis function, a wavelet order and a wavelet packet decomposition level, wherein the wavelet basis function is selected to be a Daubechies wavelet, the wavelet order is selected to be 1 and the wavelet packet decomposition level is selected to be 3--.

Further regarding claim 1, it recites “after orthogonal decomposition of wavelet packets, because the signals of each frequency band obtained by measuring the vibration signal are relatively independent, the energy of each frequency band the wavelet packet can be monitored, and all components of the signal comprising harmonic components are monitored; a calculation formula of the components of the signal is” in lines 65-69. The “because” phrase is explanatory and it is unclear what limitation is intended. Also, “the signals of each frequency band” has no sufficient antecedent basis; and the limitation “each frequency band” is too broad that it may cover unlimited number of frequency bands. Also, “the energy of each frequency band” and “the wavelet packet” has no sufficient antecedent basis. 
For examination purpose, the content at issue above is assumed to be --
after orthogonal decomposition of wavelet packets monitoring energy of a frequency band obtained by each of the wavelet packets monitoring all components of the vibration signal that comprises harmonic components
wherein a calculation formula of the components of the vibration signal is--.

Notes
5.	Claim 1 distinguishes over the closest prior art of record as discussed below.
Regarding claim 1, the closest prior art of record fails to teach the features: “the time-domain parameters and power spectrum entropy are selected as input attribute in a random forest method of feature parameters,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that Shi et al. (“Condition Monitoring and Fault Diagnosis of Rolling Element Bearings Based on Wavelet Energy Entropy and SOM” 2012 IEEE) teaches calculating 
Ferenc et al. (“A Proposed Approach to the Classification of Bearing Condition Using Wavelets and Random Forests” 2nd Mediterranean Conference on Embedded Computing, MECD - 2013) teaches using 18-dimentional vector of vibration signal feature in a random forest algorithm to classify a rolling bearing fault.
Qin et al. (“The Fault Diagnosis of Rolling Bearing Based on Ensemble Empirical Mode Decomposition and Random Forest” Hindawi, Shock and Vibration, Volume 2017, Article ID 2623081) teaches a method of diagnosis of rolling bearing fault, involving using energy entropy of selected intrinsic mode functions (IMFs) in a random forest algorithm. 
Biau et al. ("A random forest guided tour"  TEST (2016) 25:197–227) provides a guide for random forest for classification and regression. 
Li et al. (“ECG Classification Using Wavelet Packet Entropy and Random Forests” Entropy 2016) teaches ECG classification using wavelet packet entropy and random forest. However, Li et al. is in the field of medical diagnosis using bio-signals.
LIU et al. (CN 105760839 A) teaches a bearing fault diagnostic method based on multi-characteristic manifold learning and support vector machine, involving extracting time domain, frequency domain and time-frequency domain characteristic parameter, wherein the time domain characteristic parameter comprises the dimension parameters and the dimensionless parameter and the frequency domain characteristic parameter 
XUE et al. (CN 106769049 A) teaches a support vector machine fault diagnosis method of rolling bearing, involving calculating time domain signal sample set multiple time domain counting parameter of each sample and frequency domain counting parameter to construct a feature set.
HUANG et al. (CN 104122086 A) teaches a wind turbine gear box fault diagnosis method using a Kriging model, involving determining a plurality of fault signal characteristic value comprising a power-spectrum entropy, wavelet energy entropy, kurtosis, skewness, correlation dimension and a box dimension.
OUYANG et al. (CN 106323635 A) teaches a fault testing method for rolling bearing online detection and state evaluation, involving extracting 12-dimensional dimensionless parameters, comprising a 6-dimensional time domain statistical parameter, 3-dimensional frequency domain statistic parameter, and 3 dimensional dimensionless parameter of wavelet envelope spectrum; obtaining normalized reconstructed feature vector; and evaluating states and faults of the rolling bearing.
YI et al. (CN 107657088 A) teaches a fault diagnosis method of rolling bearing using a support vector machine as the fault classifier, involving normalizing characteristic data using Min-Max scaling.
DING et al. (CN 105547698 A) teaches a fault diagnosis method of rolling bearing, involving performing angle re-sampling the vibration signal according to the optimal order component.

There is no teaching or suggestion to combine 10 time-domain features and a power spectrum entropy to form a features vector, used as the input for a random forest algorithm for classification of bearing faults as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOHN C KUAN/Primary Examiner, Art Unit 2857